Name: 2012/262/EU: Commission Implementing Decision of 16Ã May 2012 amending Decision 2008/589/EC establishing a specific control and inspection programme related to the cod stocks in the Baltic Sea
 Type: Decision_IMPL
 Subject Matter: natural environment;  fisheries
 Date Published: 2012-05-17

 17.5.2012 EN Official Journal of the European Union L 130/22 COMMISSION IMPLEMENTING DECISION of 16 May 2012 amending Decision 2008/589/EC establishing a specific control and inspection programme related to the cod stocks in the Baltic Sea (2012/262/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 95 thereof, Whereas: (1) Commission Decision 2008/589/EC (2) established a specific control and inspection programme applicable for a period of four years to ensure the harmonised implementation of the multiannual plan set up by Council Regulation (EC) No 1098/2007 (3) for cod stocks in the Baltic Sea and the fisheries exploiting those stocks. (2) Recent scientific advice from the International Council for the Exploration of the Sea (ICES) suggests that significant part of the Baltic salmon fishery may be misreported, which may have serious negative impact on the status of that stock. (3) The specific control and inspection programme is necessary for the organisation of operational cooperation between Member States concerned and to allow the Community Fisheries Control Agency to organise joint deployment plans in accordance with Article 9 of Council Regulation (EC) No 768/2005 (4). (4) In order to ensure the continued harmonised implementation of the multiannual plan set up by Regulation (EC) No 1098/2007, the specific control and inspection programme should be extended for a period of one year. (5) The Commission has adopted a proposal for a regulation of the European Parliament and of the Council establishing a multiannual plan for the Baltic salmon stock and the fisheries exploiting that stock (5). Pending the entry into force of that regulation it is appropriate to address the possible misreporting reported by ICES. (6) To address the possible misreporting in the fisheries exploiting the Baltic Sea salmon stocks, it is appropriate to include those stocks in this specific control and inspection programme. (7) Decision 2008/589/EC should therefore be amended accordingly. (8) The measures provided for in this Decision have been established in concert with the Member States concerned. (9) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 Decision 2008/589/EC is amended as follows: 1. the title is replaced by the following: 2. Article 1 is replaced by the following: Article 1 Subject matter This Decision establishes a specific control and inspection programme to ensure: (a) the harmonised implementation of the multiannual plan set up by Regulation (EC) No 1098/2007 for cod stocks in the Baltic Sea and the fisheries exploiting those stocks; and (b) the harmonised control and inspection of the fisheries exploiting the salmon stocks in the Baltic Sea.; 3. Article 2 is replaced by the following: Article 2 Scope 1. The specific control and inspection programme shall cover control and inspection of: (a) fishing activities by vessels referred to in Article 2 of Regulation (EC) No 1098/2007 and by fishing vessels of all length engaged or likely to be engaged in the catch of salmon; (b) all related activities including the landing, weighing, marketing, transport and storage of fishery products and the recording of landing and sales. 2. The specific control and inspection programme shall apply for five years.. Article 2 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. Done at Brussels, 16 May 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 190, 18.7.2008, p. 11. (3) OJ L 248, 22.9.2007, p. 1. (4) OJ L 128, 21.5.2005, p. 1. (5) COM(2011) 470 final  2011/0206 (COD).